                                            Case 4:20-cv-01438-HSG Document 10 Filed 04/29/20 Page 1 of 3




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     JOSE ANTONIO RODRIGUEZ,                             Case No. 20-cv-01438-HSG
                                   8                     Plaintiff,                          ORDER OF DISMISSAL
                                   9              v.

                                  10     DEPARTMENT CHILDREN FAMILY
                                         SERVICE IN WASHINGTON D.C.,
                                  11
                                                         Defendant.
                                  12
Northern District of California
 United States District Court




                                  13                                            INTRODUCTION

                                  14           Plaintiff, an inmate at Coalinga State Hospital, filed this pro se civil rights action pursuant

                                  15   to 42 U.S.C. § 1983. His complaint (Dkt. No. 6) is now before the Court for review under 28

                                  16   U.S.C. § 1915A. Plaintiff has been granted leave to proceed in forma pauperis in a separate order.

                                  17                                               DISCUSSION

                                  18   A.      Standard of Review

                                  19           A federal court must engage in a preliminary screening of any case in which a prisoner

                                  20   seeks redress from a governmental entity, or from an officer or an employee of a governmental

                                  21   entity. 28 U.S.C. § 1915A(a). In its review, the Court must identify any cognizable claims, and

                                  22   dismiss any claims which are frivolous, malicious, fail to state a claim upon which relief may be

                                  23   granted, or seek monetary relief from a defendant who is immune from such relief. See 28 U.S.C.

                                  24   § 1915A(b) (1), (2). Pro se pleadings must be liberally construed. Balistreri v. Pacifica Police

                                  25   Dep’t, 901 F.2d 696, 699 (9th Cir. 1990).

                                  26           Federal Rule of Civil Procedure 8(a)(2) requires only “a short and plain statement of the

                                  27   claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). “Specific facts are not

                                  28   necessary; the statement need only ‘give the defendant fair notice of what the . . . . claim is and the
                                            Case 4:20-cv-01438-HSG Document 10 Filed 04/29/20 Page 2 of 3




                                   1   grounds upon which it rests.’” Erickson v. Pardus, 551 U.S. 89, 93 (2007) (citations omitted).

                                   2   “[A] plaintiff’s obligation to provide the ‘grounds’ of his ‘entitle[ment] to relief’ requires more

                                   3   than labels and conclusions, and a formulaic recitation of the elements of a cause of action will not

                                   4   do. . . . Factual allegations must be enough to raise a right to relief above the speculative level.”

                                   5   Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007) (citations omitted). A complaint must

                                   6   proffer “enough facts to state a claim to relief that is plausible on its face.” Id. at 570. All or part

                                   7   of a complaint filed by a prisoner may be dismissed sua sponte if the prisoner’s claims lack an

                                   8   arguable basis in either law or in fact.

                                   9            To state a claim under 42 U.S.C. § 1983, a plaintiff must allege two elements: (1) that a

                                  10   right secured by the Constitution or laws of the United States was violated; and (2) that the

                                  11   violation was committed by a person acting under the color of state law. West v. Atkins, 487 U.S.

                                  12   42, 48 (1988).
Northern District of California
 United States District Court




                                  13   B.       Complaint

                                  14            The complaint brings suit against the Department of Children and Family Services

                                  15   (“DCFS”) in Washington, District of Columbia.1 The complaint alleges that plaintiff’s mother’s

                                  16   parental rights were violated from 1982 to November 2020 and that plaintiff was the result of a

                                  17   rape, which resulted in his mother’s failure and inability to raise him like her own son. The relief

                                  18   requested is unclear, and consists of a single world, “Disiphant.” Dkt. No. 6 at 1, 3.

                                  19            The complaint will be DISMISSED for failure to state a claim. The facts alleged do not

                                  20   state a violation of any right secured by the Constitution or laws of the United States, much less a

                                  21   violation of plaintiff’s constitutional or federal rights. The complaint will be dismissed with

                                  22   prejudice because amendment would be futile. See Ramirez v. Galaza, 334 F.3d 850, 860 (9th

                                  23   Cir. 2003) (“Leave to amend should be granted unless the pleading could not possibly be cured by

                                  24   the allegation of other facts, and should be granted more liberally to pro se plaintiffs.”) (citation

                                  25   and internal quotation marks omitted).

                                  26                                              CONCLUSION

                                  27

                                  28   1
                                           There is no federal DCFS agency.
                                                                                           2
                                          Case 4:20-cv-01438-HSG Document 10 Filed 04/29/20 Page 3 of 3




                                   1            For the foregoing reasons, the Court DISMISSES this action with prejudice. The Clerk is

                                   2   directed to enter judgment in favor of defendant and close the file.

                                   3            IT IS SO ORDERED.

                                   4   Dated:    4/29/2020
                                   5                                                    ______________________________________
                                                                                        HAYWOOD S. GILLIAM, JR.
                                   6                                                    United States District Judge
                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         3
